Title: To James Madison from James Wilkinson, 28 July 1805
From: Wilkinson, James
To: Madison, James


          
            Sir St:
            Louis July 28th: 1805.
          
          I reached this place the 1st: Inst: And On the morning of the 4th: the Secretary of the Territory arrived just in season to attest the Enclosed Proclamation.
          My Predecessor having provided for the prevention of crimes, the maintenance of Order, the Organization of the Militia and the distribution of Justice, and having filled every appointment, it has been deemed adviseable to examine attentively, his systems and arrangements and to ascertain their effects, before we Should commence Legislation.
          Deliberate enquiry into the State of Society and the merits of Individuals also, is rendered indispensable by the bitter animosities, and vindictive personal Factions which rend Several districts of this Territory, excited I have cause to beleive, by a few impatient, ambitious and perhaps Sordid Spirits, with whom I fear Several officers of the Government have been too deeply engaged; yet I flatter myself the force of admonition Supported by example, may soon produce a proper sense of Duty, correct the errors which have prevailed, and restore that general concord, to which the mass of the people, and particularly the Creoles, are certainly well disposed.
          The transient intercourse which I had with the inhabitants pending my ascent of the River, discovered to me the divisions which agitated the community, and determined me to embrace the first occasion, to express my disapprobation thereof: I accordingly on the 3d: Inst: made the reply you will find under cover, to an address which I could not resist, without exciting false apprehensions and heavy disgust, and I hope my conduct in this instance may prove satisfactory.
          Attempts have been made to introduce here, the political distinctions of the union and to excite national prejudices, but without effect: the French are not able to distinguish between republicanism and federalism, and Our fugitive countrymen, who sought asylum here during the Spanish Government, wear their political Morality as loosely as they do their cloaths.
          The interdiction of the British Commerce west of the Mississippi, becomes hourly more interesting, because it not only affects our Revenues, but discourages our own enterprize and industry, and supports the influence of a Foreign Power, within our own limits, which may hereafter be employed for distructive purposes.
          Engageés are now daily arriving here, from Montreal “via” Michilimackanack and the Ouisconsin with merchandise not only for the Indians of the Missouri, but the Inhabitants of this Territory, and the Supplies for the former will I understand, be principally derived from that Source this Season; I beleive I should be justified were I to prohibit the introduction of this merchandise, into the rivers west of the Mississippi, but as such a measure would cut off the regular Supplies of the natives, it is at present forbidden by every consideration of Sound policy.
          The President commanded me to carry my attention to this subject, and therefore I beg leave breifly to Submit to you my ideas, of the measures necessary to accomplish the desired prohibition, without giving just cause of complaint to any one.
          The British Minister should be warned of the intentions of Government, to interdict this intercourse after a given period, and this warning Should be made Public, as well for the government of the British Merchants, as the encouragement of our own.
          To guard the avenues from Canada, a Military post should be established near the mouth of the Ouisconsin, and an officer of the customs placed there, whose certificate shall be rendered necessary by Law, to the exemption from Seizure of all the goods and merchandise, which may pass that Post to the west Bank of the Mississippi, and a Similar arrangement should be made for Chicago—it must follow that none but goods of our own importation Shall receive this certificate, and all others carried across the river will of course be liable to Seizure: And to break up the contraband from the North west by the Ossiniboine River, a Garrison should be established at the mandan Towns or perhaps at the Falls of the Missouri, with an officer of the customs to seize whatever may be introduced by that Channel. But in aid of these measures, confidential agents should be established with the Scieoux, Saque and Renard indians on the waters of the Mississippi, and with the Scieoux and Mandanes of the Missouri. These arrangements being once accomplished, in a very few Years the trade of the Mississippi and Missouri, would take its ancient and natural course by New Orleans, to extend our foreign commerce, to augment our Revenues, to familiarize and facilitate the navigation of the Mississippi, and to cooperate with the Settlements of the Ohio, in rearing numerous bands of Hardy Boatmen, ever at hand for the protection and defence, of our weakest and most vulnerable points.
          Colonel Meggs one of the Judges of the Territory, is on a visit to his Family at Marietta, with intention to return before the Next Term of the Superior Court, he is a most valuable Officer, And is well calculated to conciliate and attach this mixt Community.
          Colonel Hammand arrived a few days Since, whose gentle manners, conciliatory deportment, correct Judgment and firm conduct, will contribute much to the preservation of Order and the restoration of Harmony. Doctor Browne the Secretary will also I flatter myself justify the Presidential Trust, he appears to be a man of Suavity, of intellectual force, polished education, and liberal views.
          Judge Lucas has not arrived but I expect him with the Recorder in Ten or Twelve days, after which we shall attempt a System of Jurisprudence, calculated to discourage litigation and discountenance pettifoggers who begin to swarm here like locusts, & may be considered the main Source of the discords which have obtained in this Territory. With much consideration & respect I am sir Your Mo. Obed Servt
          
            Ja: Wilkinson
          
        